This appeal by Charles Robert Hughes, executor and trustee of the estate of Amelia H. Hughes, grows out of the controversies among those interested in her estate. He appeals from the dissolution of a restraining order, in the nature of an injunction, issued against Elizabeth H. Righter and others, forbidding them from proceeding with the collection of the money due on notes held by Mrs. Righter.
The situation is an involved one, growing out of a family settlement in the estate of C. A. Hughes, husband of Amelia H. Hughes, which, so it is alleged, affected the settlement of her estate, but which by our opinion in the first of the preceding cases would now appear to us to be cleared up. Without going into the details of the matter, we are of opinion that the court acted properly in dissolving the injunctive order. In view of our opinion on the main appeal in these proceedings, it is our understanding that the executor now acquiesces in the order of dissolution, as he says in his brief that the order should have been made permanent pending the litigation until such time as he, as executor and trustee, could perform the duties of his trust and in the proper exercise of his discretion protect the interests of all parties *Page 332 
concerned. This he can now do. However, whether he acquiesces or not, the decree should be affirmed.
The decree is affirmed at the cost of the estate of the decedent.